DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following:
Claim 10, line 1, “the” should be added before “outlet”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim is rejected as being depended from a cancelled claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3-5 and 7-23 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims are indefinite because of the following reasons:  
Since in line 4 of claim 1 already includes “an input”, “an input” in line 17 of claim 1 is indefinite since it is unclear whether another input is being claimed.  Did Applicant intend to claim “the input” or to indicate in another way that the reverse osmosis filter input is the same as the filter element input? 
The balance of the listed claims are rejected since they suffer the same defects as the claims from which they depend. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 8-12 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wing et al. (U.S. 2017/0088410 A1), hereinafter “Wing” in view of Manabe et al. (U.S. 9,370,746), hereinafter “Manabe”.   



    PNG
    media_image1.png
    382
    568
    media_image1.png
    Greyscale

Wing teaches a water flow sensor 136 and a controller connected thereto and to a water preparation rate input that controls the pumps 32 for a flavoring or CO2 injection via 61.  He also teaches the inlet 17, outlet 10, filter 20 and pump 19.  He also teaches operating the water at a steady flow rate (which would be controller pump 19)[0049, 0165] and the flow rate sensor 136 

Wing doesn’t specify that the filter is a reverse osmosis filter having a concentrate and permeate outlet and that the controller controls a pump so that the permeate rate is constant.  However, such is taught by the Manabe.  

    PNG
    media_image2.png
    607
    620
    media_image2.png
    Greyscale

Manabe teaches a reverse osmosis filter 5 including a permeate outlet; a flow sensor 6 in the permeate line and a controller 10 operating the pump 2 so that the permeate flow rate is constant [as in claim 1].  It is considered that it would have been obvious to one ordinarily skilled in the .

Claims 1, 3-5, 7-9, 12, 14-17 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Abramowitz et al. (U.S. 2002/0158018 A1), hereinafter "Abramowitz" in view of Manabe et al. (U.S. 9,370,746), hereinafter “Manabe”.   


    PNG
    media_image3.png
    580
    602
    media_image3.png
    Greyscale
Abramowitz teaches a beverage dispenser comprising an inlet 10; an outlet 36; a reverse osmosis filter element 18; a flow sensor [0032]; a water preparation element (e.g. 26 for adding minerals or electrolytic cell 24 for controlling pH); and a controller 28 controlling the system.  Abramowitz doesn’t specifically teach the water preparation rate input and controller connected thereto and to a flow sensor and a pump 

Manabe teaches a reverse osmosis filter 5 including a permeate outlet; a flow sensor 6 in the permeate line and a controller 10 operating the pump 2 so that the permeate flow rate is constant [as in claim 1].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the reverse osmosis filter and control elements of Manabe in the system of Abramowitz, since Manabe teaches the benefit of keeping constant a flow rate of permeate regardless of a temperature of the supply water or a state of reverse osmosis membrane (col. 1, lines 52-61) and because Abramowitz teaches that a pump is used to move the purified water from the reverse osmosis unit to the minerals [0020] and the rate of injection of a mineral mix to the purified water is adjusted to have the minerals at a desired level [0020].  Such also would have been obvious since the steady permeate flow would assist in proper portion of flavor additives.  Also, Abramowitz specifically teaches monitoring water flow rate [0032] and having set flow limits [0031].  It would also have been obvious since Abramowitz teaches his control unit being used to automatically control operation of the overall system and to set flow limits [0031-0032] [as in claims 1 and 9].  

As for claim 4, the filter element can include a filter for absorbing particles (e.g. carbon filter 14).

As for claim 5, the inline injection system 26 is a flow type mineralization device.



As for claim 19, Abramowitz teaches having a conductivity sensor after mineral addition [0032] and also teaches adjusting the rate of mineral injection to adjust mineral concentration to a desired level such that having the controller response to the conductivity sensor (which senses the ion concentration) would have been obvious.   

As for claim 12, Abramowitz teaches the storage units shown are optional [0018, 0021, 0029].

As for claims 7-8 and 15-17, since claim 5 only requires one water preparation element and the mineralization device of Abramowitz is considered to be the selected element, the limitations of claims 7-8 and 15-17 geared to the non-selected options are also taught (did Applicant intend to claim that the other option(s) is required?).

Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Abramowitz, as modified above, and in further view of Buehler (U.S. 7,578,912).  Buehler teaches ion specific galvanic type sensors for detecting electro-active species in solution (col. 18, lines 41-44).  It is considered that it would have been obvious to one ordinarily skilled in the art at the time of the invention for the conductivity sensors of the modified Abramowitz to be the ion-specific type of Buehler, since Buehler teaches the benefit of determining low-levels of electrochemically active species found in drinking water (col. 1, lines 25-41). 
Claims 21-22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Abramowitz, as modified above, and in further view of Kim et al. (U.S. 10,549,977), hereinafter “Kim”.  Kim teaches a beverage dispensing system including a heating device 30 downstream of the purified water outlet of a filter (col. 2, lines 17-25) and a temperature sensor 221 downstream of the heater.  A controller controls the heating device in response to the temperature sensor measuring the actual temperature (col. 3, lines 32-37).  As for claim 21, the temperature sensor would have been downstream of the mineralization device of Abramowitz (the other options of claim 5 are not considered to be required by the claim, the note above in the rejection of claims 7-8 and 15-17).  


Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Abramowitz, as modified in the rejection of claim 5 above, and in further view of Branum et al. (U.S. 10,273,165), hereinafter “Branum”.  Branum teaches a reverse osmosis filter col. 7, lines 30+ including an input and output pressure sensor for determining differential pressure (col. 10, lines 51+).  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the differential pressure sensors of Branum for the reverse osmosis filter of the modified Abramowitz, since Branum teaches the benefit of sounding an alarm if the differential pressure deviates from set point and also leak detection (col. 10, lines 51+).     

Claim 23 rejected under 35 U.S.C. 103(a) as being unpatentable over Wing, as modified above, and in further view of Bethuy et al. (U.S. 10,017,372).  Bethuy teaches an outlet valve .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-5 and 7-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5 and 9-23 of copending Application No. 16/542,417 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application are anticipated by the claims of the ‘417 application (since anticipation is considered the epitome of obviousness) except for the controller controlling the pump for the claimed function of maintaining flow in the permeate, but such is well known in the art—as shown for example in the art applied above.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778